DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JUSTIN POOD,
                                Appellant,

                                    v.

                               KARI POOD,
                                Appellee.

                              No. 4D17-1202

                              [June 21, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No.
312017DR000440.

    Valentin Rodriguez, Jr. of Valentin Rodriguez, P.A., West Palm Beach,
for appellant.

   Kari Pood, pro se.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.